DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitation in the preamble that the garment “consists” of the recited elements is new matter and does not meet the written description requirement. The application as originally filed does not specify that the invention may be limited to only the specific structure as set forth in current claims 1-17, 19, and 21. On the contrary, the specification discloses “additional devices…may be added” to the scope [0016]. 
The new claim limitation of the garment “consisting of” the recited structure is not supported by the application as originally filed (see MPEP 2163 I (B)).
Also see MPEP 2163 II (A) (1.): 
The entire claim must be considered, including the preamble language and the transitional phrase. "Preamble language" is that language in a claim appearing before the transitional phase, e.g., before "comprising," "consisting essentially of," or "consisting of."

The claim as a whole, including all limitations found in the preamble (see Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) (determining that preamble language that constitutes a structural limitation is actually part of the claimed invention)), the transitional phrase, and the body of the claim, must be sufficiently supported to satisfy the written description requirement. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.

If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964); see also MPEP § 2111.03. The claim as a whole, including all limitations found in the preamble (see Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) (determining that preamble language that constitutes a structural limitation is actually part of the claimed invention)), the transitional phrase, and the body of the claim, must be sufficiently supported to satisfy the written description requirement. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.

The application as originally filed does not provide sufficient support for the exclusion of elements as presented by the transitional language “consisting of” and therefore the claims do not comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite in reciting the transitional phrase “consisting of” while reciting that the garment “is made of 100% pure organic material”. It appears that the garment is being recited as made only of 100% pure organic material, due to the closed transitional phrase “consisting of”, however it is unclear how the non-fabric parts are made of such material, for example the zippers.  The zippers do not appear to be made of 100% pure organic material, and thus it is unclear how the garment “consists” of “said garment is made of a 100% pure organic material”.  These recitations taken together are confusing. Thus, the recitation of the garment being made of 100% pure organic material, in combination with the closed transitional phrase “consisting of”, renders the scope in definite, since the garment is not entirely made of 100% pure organic material.
	Claim 1 in combination with dependent claims 2-7 is/are indefinite because claim 1 recites the transitional phrase “consisting of”, which excludes any element, step, or ingredient not specified in the claim, while dependent claims 2-7 add elements to the claim scope.  Claims 2-7 add a hood, and claims 3, 5, and 7 add an additional zipper (i.e. the front zipper as disclosed in the specification).  See MPEP 2111.03: A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.  Thus, the scope of claims 1-7 is unclear, since claim 1 excludes additional elements while claims 2-7 add elements, and therefore contradict the scope (closed group) of claim 1.
Claim 19 is indefinite in reciting “a double stitched hem”, since it is unclear whether this is the same double stitched hem as set forth in claim 1.  The relationship between the double stitched hem of claim 19 and that of claim 1 is unclear.
	Claim 21 is indefinite in reciting, in lines 10-11, “wherein each of said zipper systems includes a slider body, a chain, a pull tab, and a retainer box”, because lines 8-9 recite that the zipper systems include a slider body, a chain, a pull tab, and a retainer box. It is unclear how the slider body, chain, pull tab, and retainer box of lines 10-11 are related to those of lines 8-9.
In claim 21, line 14, the recitation of “a double stitched hem” is confusing since it is unclear whether this is the same double stitched hem as set forth in line 12.  The relationship between the double stitched hem of line 14 and that of line 12 is unclear. 
	Claim 21 is indefinite in reciting the transitional phrase “consisting of” while reciting that the garment “is made of 100% pure organic material”. It appears that the garment is being recited as made only of 100% pure organic material, due to the closed transitional phrase “consisting of”, however it is unclear how the non-fabric parts are made of such material, for example the zippers.  The zippers do not appear to be made of 100% pure organic material, and thus it is unclear how the garment “consists” of “said garment is made of a 100% pure organic material”.  These recitations taken together are confusing. Thus, the recitation of the garment being made of 100% pure organic material, in combination with the closed transitional phrase “consisting of”, renders the scope in definite, since the garment is not entirely made of 100% pure organic material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Legard (US 2006/0053525) in view of Metzler (US 4,628,545).
Regarding claim 1, Legard discloses a garment (10; Fig. 1) for use by a dialysis patient, said garment (10) consisting of: a body (12; Fig. 1); a right sleeve (14), said right sleeve coupled to a right side of said body; a left sleeve (16), said left sleeve coupled to a left side of said body; a right sleeve cuff (see cuff shown at end of sleeve 14 in Fig. 1), said right sleeve cuff located at an end of said right sleeve (Fig. 1); a left sleeve cuff (see cuff shown at end of sleeve 16 in Fig. 1), said left sleeve cuff located at an end of said left sleeve (see Fig. 1); a plurality of zipper systems (38; shown as an alternative fastening; see Fig. 6), each of said zipper systems located on an underside of said right sleeve and on an underside of said left sleeve (Figs. 1 and 6; para. 0019 and 0031); wherein in an open configuration said garment provides access to a predetermined site on an arm of a patient when undergoing dialysis [0008]; and wherein in a closed configuration said garment covers access to said predetermined site [0008-0008, 0019].
Legard does not disclose a double stitched hem configured to hide visibility of each of said zipper systems when in said closed configuration, however this structure is conventional in the art.  Metzler discloses a zipper system (Fig. 5) comprising mating zipper halves 51 and 52 (see zipper 50 in Fig. 5), the zipper being accommodated in pleat 34 (col. 6, lines 13-15 and 40-44).  The structure comprises a double stitched hem (lines of stitching 62,64 along folded hem 56 form a double stitched hem as claimed; see Fig. 5; col. 6, lines 40-67) configured to hide visibility of each of said zipper systems when in said closed configuration (see Fig. 5).  Metzler discloses that this structure forms a more attractive zipper with a durable construction (col. 2, lines 11-34), and teaches that the double stitched hem structure reinforces the outer flap 34 to give it more body (col. 6, lines 66-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the garment of Legard with double stitched hems along the zippers in order to provide more attractive fasteners which are durable and reinforced, as taught by Metzler.
Further as to claim 1, with respect to the recitation of the garment being “made of a 100% pure organic material”, Legard discloses that the garment is made of warm, soft material such as cotton material or jersey [0016]. Legard does not disclose that the material is 100% pure organic material as in claim 1, however the use of organic material, particularly organic cotton, is conventional in order to reduce environmental impacts and to avoid toxins and chemicals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 100% pure organic material for the garment of Legard, in order to reduce environmental impact and provide a safer material, since such a material is conventional and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2, Legard discloses the garment is a hooded top (see hood 18; Fig. 1).
Regarding claim 3, the hooded top is a zipped hooded top (see Fig. 1; the garment has a front zipper 12b and hood 18).
Regarding claim 4, the garment is a hooded sweatshirt (the garment shown in Fig. 1 is made of warm and soft material, para. 0009, and has a hood, forming a hooded sweatshirt as broadly recited in claim 4).
Regarding claim 5, the hooded sweatshirt is a zipped hooded sweatshirt (Fig. 1; see zipper 12b and hood 18).
Regarding claims 6-7, the garment is a zipped hooded jacket (the garment in Fig. 1 forms a zipped hooded jacket; see zipper 12b and hood 18).
Regarding claim 8, the garment is a top (see Fig. 1). 
Regarding claim 9, the garment shown in Fig. 1 is a sweatshirt (the garment is made of warm and soft material, par. 0009, and forms a sweatshirt as broadly recited).
Regarding claim 10, the garment shown in Fig. 1 is a jacket (the garment is shown in Fig. 1 is considered to be a jacket as broadly recited).
Regarding claims 11-12, the garment further comprises a right sleeve opening (14a) located at a right sleeve underside (see 14a in Fig. 1 and see opening 36a in Fig. 6; paras. 0018 and 0031). As to claim 15, the right sleeve opening (14a) extends from a right sleeve underside upper portion to said right sleeve cuff (see Fig. 1; para. 0019).
Regarding claims 13-14, the garment has a left sleeve opening (16a) located at a left sleeve underside (see 16a in Fig. 1 and see opening 36a in Fig. 6; paras. 0018 and 0031). As to claim 16, the left sleeve opening (16a)  extends from a left sleeve underside upper portion to said left sleeve cuff (Fig. 1; para. 0019).
Regarding claim 17, each of said zipper systems (38) includes a slider body, a chain, a pull tab, and a retainer box (para. 0031 discloses “conventional zipper” 38); as depicted in Fig. 6, the zipper includes a slider body (the sliding mechanism to which the lead line of “38” points in Fig. 6), a chain (the zipper teeth on each side of the opening 36a in Fig. 6), a pull tab (the tab extending from the slider body, shown at the bottom of the right side of the opening in Fig. 6), and a retainer box (the retainer mechanism shown at the bottom of the left side of the opening 36a in Fig. 6, which attaches to the zipper pull to effect closing of the zipper).
	Regarding claim 19, the garment of Legard modified in view of Metzler comprises when the garment is in said closed configuration, a double stitched hem covers each of said zipper systems (the double stitched hem of Legard as modified in view of Metzler would cover each zipper system, as claimed).
Regarding claim 21, Legard discloses a garment (10; Fig. 1) for use by a dialysis patient, said garment (10) consisting of: a body (12; Fig. 1); a right sleeve (14), said right sleeve coupled to a right side of said body; a left sleeve (16), said left sleeve coupled to a left side of said body; a right sleeve cuff (see cuff shown at end of sleeve 14 in Fig. 1), said right sleeve cuff located at an end of said right sleeve (Fig. 1); a left sleeve cuff (see cuff shown at end of sleeve 16 in Fig. 1), said left sleeve cuff located at an end of said left sleeve (see Fig. 1); 
a plurality of zipper systems (38; shown as an alternative fastening; see Fig. 6), wherein each of said zipper systems (38) includes a slider body, a chain, a pull tab, and a retainer box (para. 0031 discloses “conventional zipper” 38); as depicted in Fig. 6, the zipper includes a slider body (the sliding mechanism to which the lead line of “38” points in Fig. 6), a chain (the zipper teeth on each side of the opening 36a in Fig. 6), a pull tab (the tab extending from the slider body, shown at the bottom of the right side of the opening in Fig. 6), and a retainer box (the retainer mechanism shown at the bottom of the left side of the opening 36a in Fig. 6, which attaches to the zipper pull to effect closing of the zipper); each of said zipper systems located on an underside of said right sleeve and on an underside of said left sleeve (Figs. 1 and 6; para. 0019 and 0031); 
a right sleeve opening (14a) located at a right sleeve underside (see 14a in Fig. 1 and see opening 36a in Fig. 6; paras. 0018 and 0031), the right sleeve opening (14a) extends from a right sleeve underside upper portion to said right sleeve cuff (see Fig. 1; para. 0019);
a left sleeve opening (16a) located at a left sleeve underside (see 16a in Fig. 1 and see opening 36a in Fig. 6; paras. 0018 and 0031), the left sleeve opening (16a)  extends from a left sleeve underside upper portion to said left sleeve cuff (Fig. 1; para. 0019);
wherein in an open configuration said garment provides access to a predetermined site on an arm of a patient when undergoing dialysis [0008]; and wherein in a closed configuration said garment covers access to said predetermined site [0008-0008, 0019], wherein the garment is one of: a hooded sweatshirt, a zipped hooded sweatshirt, a hood jacket, a zipped hooded jacket, a top, a sweatshirt and a jacket (see Fig. 1).
As noted above with respect to claim 1, Legard does not disclose a double stitched hem as claimed. Metzler discloses a zipper system (Fig. 5) comprising mating zipper halves 51 and 52 (see zipper 50 in Fig. 5), the zipper being accommodated in pleat 34 (col. 6, lines 13-15 and 40-44).  The structure comprises a double stitched hem (lines of stitching 62,64 along folded hem 56 form a double stitched hem as claimed; see Fig. 5; col. 6, lines 40-67) configured to hide visibility of each of said zipper systems when in said closed configuration (see Fig. 5).  Metzler discloses that this structure forms a more attractive zipper with a durable construction (col. 2, lines 11-34), and teaches that the double stitched hem structure reinforces the outer flap 34 to give it more body (col. 6, lines 66-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the garment of Legard with double stitched hems along the zippers in order to provide more attractive fasteners which are durable and reinforced, as taught by Metzler.
With respect to the recitation of the garment being “made of a 100% pure organic material”, Legard discloses that the garment is made of warm, soft material such as cotton material or jersey [0016]. Legard does not disclose that the material is 100% pure organic material as in claim 21 however the use of organic material, particularly organic cotton, is conventional in order to reduce environmental impacts and to avoid toxins and chemicals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 100% pure organic material for the garment of Legard, in order to reduce environmental impact and provide a safer material, since such a material is conventional and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that since claims 1 and 21 recite the closed group “consisting of” in the preamble, “all elements must be found in a single prior art cited for rejecting the claim”. The examiner respectively disagrees, as 35 U.S.C. 103 applies to claims which recite “consisting of”.  Although “consisting of” excludes elements not recited in the claim, the garment of Legard does not include elements beyond those in applicant’s invention.  
Moreover, as set forth in the rejection under 35 U.S.C. 112(a) above, applicant’s original disclosure does not meet the written description requirement as to this recitation of the garment “consisting of” only the structure recited in claim 1 or 21. See MPEP 2163. Also, the dependent claims 2-7 add a hood, and dependent claims 3, 5, and 7 add an additional zipper (i.e. the front zipper as disclosed in the specification), and therefore the claimed garment structure as recited in claim 1 does not appear to exclude other elements. See MPEP 2111.03: A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.  
As detailed in the rejection above, the claims are obvious over Legard in view of Metzler. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY VANATTA/Primary Examiner, Art Unit 3732